           Case 2:17-cv-01195-APG-BNW Document 180 Filed 08/19/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 THE BANK OF NEW YORK MELLON,                            Case No.: 2:17-cv-01195-APG-BNW

 4           Plaintiff                                  Order (1) Granting Motion for Judgment
                                                        on the Pleadings and (2) Setting Deadline
 5 v.                                                     to File Joint Proposed Pretrial Order

 6 THE FOOTHILLS AT MACDONALD                                          [ECF No. 163]
   RANCH MASTER ASSOCIATION, et al.,
 7
        Defendants
 8

 9          I granted counter-defendant Quality Loan Service Corporation’s motion for judgment on

10 the pleadings because counterclaimant SFR Investments Pool 1, LLC had not plausibly alleged

11 that Quality violated Nevada Revised Statutes § 107.028. ECF No. 179. However, I granted SFR

12 leave to file an amended counterclaim by July 10, 2020. Id. SFR did not file an amended

13 counterclaim by that date. I therefore now grant Quality’s motion with prejudice.

14          I THEREFORE ORDER that counter-defendant Quality Loan Service Corporation’s

15 motion for judgment on the pleadings (ECF No. 163) is GRANTED with prejudice.

16          I FURTHER ORDER the parties to file a joint proposed pretrial order on the only

17 remaining claim, counterclaimant SFR Investment Pool 1, LLC’s counterclaim against

18 counterdefendant The Bank of New York Mellon, by September 21, 2020. The failure to file the

19 proposed pretrial order by that date will result in dismissal of the counterclaim and closure of this

20 case.

21          DATED this 19th day of August, 2020.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
